Cite as 2015 Ark. 31

                 SUPREME COURT OF ARKANSAS
                                          No.   CR-14-872

STATE OF ARKANSAS                                   Opinion Delivered   January 29, 2015
                                 APPELLANT
                                                    MOTION TO FILE BELATED BRIEF
V.

MARK E. PAYTON
                                   APPELLEE         MOTION GRANTED.


                                           PER CURIAM

       Appellee Mark. E. Payton, by and through his attorney, Philip A. Moon, has filed a

motion to file a belated brief, and seeks an extension of time for a period of thirty days in

which to file the brief.

       On December 19, 2014, at appellee’s request, Attorney Moon filed a motion to

withdraw as counsel on appeal. Appellant, the State of Arkansas, had filed its brief on

November 19, 2014, so appellee’s brief was due on December 19, 2014.                       Through

inadvertence, Attorney Moon did not ask for an extension of time to file a brief at the same

time that he filed the motion to withdraw. On January 10, 2015, Attorney Moon received

an order of this court denying his motion to withdraw. Attorney Moon has now requested

a new due date for appellee’s brief.

       The motion to file a belated brief is granted. Appellee has thirty days from the date

of this per curiam to file his brief.

       Motion granted.